Abatement Order filed May 5, 2022




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00714-CR
                                   ____________

                       BRICE BLANKENSHIP, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 16-05-15629

                            ABATEMENT ORDER

      The trial court appointed Zach Coufal to represent appellant on appeal. After
the appointment, appellant retained Randy Schaffer to represent him. On April 14,
2022, Schaffer filed a motion to substitute as counsel.

      An appointed attorney shall represent the defendant until

      . . . charges are dismissed, the defendant is acquitted, appeals are
      exhausted, or the attorney is permitted or ordered by the court to
      withdraw as counsel for the defendant after a finding of good cause is
      entered on the record.
Tex. Code Crim. Proc. Ann. art. 26.04(j)(2).

      Accordingly, we ABATE this appeal and order as follows:
      1. The judge of the 506th Judicial District Court shall consider Schaffer’s
          request to substitute and shall determine whether appellant wishes to be
          represented by Schaffer as retained counsel or whether appellant wishes
          and is entitled to appointed counsel.

      2. The judge shall see that a record of any hearing is made. The court
          reporter is directed to prepare, certify, and file with the clerk of this court
          a reporter’s record of the hearing. The trial clerk is directed to prepare,
          certify, and file with the clerk of this court a supplemental clerk’s record
          containing any orders regarding Schaffer’s request to substitute. The
          reporter’s record and supplemental clerk’s record shall be filed with this
          court by June 6, 2022.

      3. We will hold Schaffer’s motion to substitute pending receipt of the
          requested records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Bourliot.




Panel Consists of Justices Chief Justice Christopher and Justices Bourliot and
Spain.